SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 36)* Icahn Enterprises L.P. (Name of Issuer) Depositary Units Representing Limited Partner Interests (Title of Class of Securities) (CUSIP Number) Keith Schaitkin General Counsel Icahn Associates Corp. 767 Fifth Avenue, 47th Floor New York, New York 10153 (212) 702-4300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 13, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because Section 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box / /. NOTE: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Section 240.13d-7(b) for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No. 029 1NAME OF REPORTING PERSON Barberry Corp. 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)/x/ (b)/ / 3SEC USE ONLY 4SOURCE OF FUNDS Not applicable. 5CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) / / 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 8SHARED VOTING POWER 9SOLE DISPOSITIVE POWER 10SHARED DISPOSITIVE POWER 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES / / 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 12.29% 14TYPE OF REPORTING PERSON CO SCHEDULE 13D CUSIP No. 029 1NAME OF REPORTING PERSON Caboose Holding LLC 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)/x/ (b)/ / 3SEC USE ONLY 4SOURCE OF FUNDS Not applicable. 5CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)/ / 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 8SHARED VOTING POWER 0 9SOLE DISPOSITIVE POWER 10SHARED DISPOSITIVE POWER 0 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES/ / 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.00% 14TYPE OF REPORTING PERSON OO SCHEDULE 13D CUSIP No. 029 1NAME OF REPORTING PERSON CCI Offshore LLC 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)/x/ (b)/ / 3SEC USE ONLY 4SOURCE OF FUNDS Not applicable. 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) / / 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 8SHARED VOTING POWER 0 9SOLE DISPOSITIVE POWER 10SHARED DISPOSITIVE POWER 0 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES / / 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.86% 14TYPE OF REPORTING PERSON OO SCHEDULE 13D CUSIP No. 029 1.NAME OF REPORTING PERSON CCI Onshore LLC 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)/x/ (b)/ / 3SEC USE ONLY 4SOURCE OF FUNDS Not applicable. 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) / / 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 8SHARED VOTING POWER 0 9SOLE DISPOSITIVE POWER 10SHARED DISPOSITIVE POWER 0 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES / / 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 14.75% 14TYPE OF REPORTING PERSON OO SCHEDULE 13D CUSIP No. 029 1NAME OF REPORTING PERSON Gascon Partners 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)/x/ (b)/ / 3SEC USE ONLY 4SOURCE OF FUNDS Not applicable. 5CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) / / 6CITIZENSHIP OR PLACE OF ORGANIZATION New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 8SHARED VOTING POWER 0 9SOLE DISPOSITIVE POWER 10SHARED DISPOSITIVE POWER 0 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES / / 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 12.93% 14TYPE OF REPORTING PERSON PN SCHEDULE 13D CUSIP No. 029 1NAME OF REPORTING PERSON High Coast Limited Partnership 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)/x/ (b)/ / 3SEC USE ONLY 4SOURCE OF FUNDS Not applicable. 5CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) / / 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 8SHARED VOTING POWER 9SOLE DISPOSITIVE POWER 10SHARED DISPOSITIVE POWER 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES / / 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 48.45% 14TYPE OF REPORTING PERSON PN SCHEDULE 13D CUSIP No. 029 1NAME OF REPORTING PERSON Highcrest Investors Corp. 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)/x/ (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS Not applicable. 5CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) / / 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 8SHARED VOTING POWER 0 9SOLE DISPOSITIVE POWER 10SHARED DISPOSITIVE POWER 0 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES / / 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 10.04% 14TYPE OF REPORTING PERSON CO SCHEDULE 13D CUSIP No. 029 1NAME OF REPORTING PERSON Icahn Management LP 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)/x/ (b)/ / 3SEC USE ONLY 4SOURCE OF FUNDS Not applicable. 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) / / 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 8SHARED VOTING POWER 0 9SOLE DISPOSITIVE POWER 10SHARED DISPOSITIVE POWER 0 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES / / 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.60% 14TYPE OF REPORTING PERSON PN SCHEDULE 13D CUSIP No. 029 1NAME OF REPORTING PERSON Modal LLC 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)/x/ (b)/ / 3SEC USE ONLY 4SOURCE OF FUNDS Not applicable. 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) / / 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 8SHARED VOTING POWER 0 9SOLE DISPOSITIVE POWER 10SHARED DISPOSITIVE POWER 0 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES / / 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.59% 14TYPE OF REPORTING PERSON OO SCHEDULE 13D CUSIP No. 029 1NAME OF REPORTING PERSON Thornwood Associates Limited Partnership 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)/x/ (b)/ / 3SEC USE ONLY 4SOURCE OF FUNDS Not applicable. 5CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)/ / 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 8SHARED VOTING POWER 0 9SOLE DISPOSITIVE POWER 10SHARED DISPOSITIVE POWER 0 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES/ / 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.45% 14TYPE OF REPORTING PERSON PN SCHEDULE 13D CUSIP No. 029 1NAME OF REPORTING PERSON Starfire Holding Corporation 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)/x/ (b)/ / 3SEC USE ONLY 4SOURCE OF FUNDS Not applicable. 5CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) / / 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES/ / 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 10.04% 14TYPE OF REPORTING PERSON CO SCHEDULE 13D CUSIP No. 029 1NAME OF REPORTING PERSON Little Meadow Corp. 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) /x/ (b)/ / 3SEC USE ONLY 4SOURCE OF FUNDS Not applicable. 5CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)/ / 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES / / 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 61.37% 14TYPE OF REPORTING PERSON CO SCHEDULE 13D CUSIP No. 029 1NAME OF REPORTING PERSON CCI Manager LLC 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)/x/ (b)/ / 3SEC USE ONLY 4SOURCE OF FUNDS Not applicable. 5CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) / / 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES/ / 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.60% 14TYPE OF REPORTING PERSON OO SCHEDULE 13D CUSIP No. 029 1NAME OF REPORTING PERSON Carl C. Icahn 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)/x/ (b)/ / 3SEC USE ONLY 4SOURCE OF FUNDS Not applicable. 5CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)/ / 6CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES / / 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 87.90% 14TYPE OF REPORTING PERSON IN SCHEDULE 13D - Amendment No. 36 Item 1. Security and Issuer The Schedule 13D filed with the U.S. Securities and Exchange Commission ("SEC") on September 24, 1990, as previously amended (the “Initial 13D”), is hereby further amended to furnish the additional information set forth in this Amendment No. 36 to the Initial 13D. All capitalized terms contained herein but not otherwise defined shall have the meanings ascribed to such terms in the Initial 13D. This filing relates to the depositary units of the Issuer, Icahn Enterprises L.P., a Delaware Limited Partnership (the “Depositary Units”). The address of the principal executive office of the Issuer is 767 Fifth Avenue, 47th Floor, New York, NY 10153. Item 5.Interest in Securities of the Issuer Items 5(a) and 5(b) of the Initial 13D are hereby amended and restated as follows: (a) After taking into account the receipt by the Reporting Persons of regular quarterly distributions of Depositary Units and the issuance by the Issuer of Depositary Units pursuant to a recent public offering, the Reporting Persons may be deemed to beneficially own, in the aggregate, 101,872,909 Depositary Units, representing approximately 87.90% of the Issuer's outstanding Depositary Units (based upon: (i) the 113,900,309 Depositary Units stated to be outstanding as of November 1, 2013 by the Issuer in the Issuer's Form 10-Q filing filed with the Securities and Exchange Commission on November 4, 2013; and (ii) the 2,000,000 Depositary Units issued pursuant to the Issuer’s public offering which closed on December 13, 2013). (b) Barberry has sole voting power and sole dispositive power with respect to 3,453,947 Depositary Units, representing approximately 2.98%of the Issuer's outstanding Depositary Units. Pursuant to Rule 13d-3(a) under the Exchange Act, Mr. Icahn (by virtue of his relationship to Barberry) may be deemed to indirectly beneficially own the Depositary Units which Barberry owns. Mr. Icahn disclaims beneficial ownership of the Depositary Units for all other purposes. Caboose has sole voting power and sole dispositive power with respect to 3,482,165 Depositary Units, representing approximately 3.00%of the Issuer's outstanding Depositary Units. Pursuant to Rule 13d-3(a) under the Exchange Act, each of Barberry and Mr. Icahn (by virtue of their relationships to Caboose) may be deemed to indirectly beneficially own the Depositary Units which Caboose owns. Each of Barberry and Mr. Icahn disclaims beneficial ownership of the Depositary Units for all other purposes. CCI Offshore has sole voting power and sole dispositive power with respect to 2,150,067 Depositary Units, representing approximately 1.86%of the Issuer's outstanding Depositary Units. Pursuant to Rule 13d-3(a) under the Exchange Act, each of Barberry and Mr. Icahn (by virtue of their relationships to CCI Offshore) may be deemed to indirectly beneficially own the Depositary Units which CCI Offshore owns. Each of Barberry and Mr. Icahn disclaims beneficial ownership of the Depositary Units for all other purposes. CCI Onshore has sole voting power and sole dispositive power with respect to 17,091,231 Depositary Units, representing approximately 14.75%of the Issuer's outstanding Depositary Units. Pursuant to Rule 13d-3(a) under the Exchange Act, each of High Coast, Little Meadow and Mr. Icahn (by virtue of their relationships to CCI Onshore) may be deemed to indirectly beneficially own the Depositary Units which CCI Onshore owns. Each of High Coast, Little Meadow and Mr. Icahn disclaims beneficial ownership of the Depositary Units for all other purposes. Gascon has sole voting power and sole dispositive power with respect to 14,981,340 Depositary Units, representing approximately 12.93% of the Issuer's outstanding Depositary Units. Pursuant to Rule 13d-3(a) under the Exchange Act, each of Little Meadow and Mr. Icahn (by virtue of their relationships to Gascon) may be deemed to indirectly beneficially own the Depositary Units which Gascon owns. Each of Little Meadow and Mr. Icahn disclaims beneficial ownership of the Depositary Units for all other purposes. High Coast has sole voting power and sole dispositive power with respect to 39,060,362 Depositary Units, representing approximately 33.70% of the Issuer's outstanding Depositary Units. Pursuant to Rule 13d-3(a) under the Exchange Act, each of Little Meadow and Mr. Icahn (by virtue of their relationships to High Coast) may be deemed to indirectly beneficially own the Depositary Units which High Coast owns. Each of Little Meadow and Mr. Icahn disclaims beneficial ownership of the Depositary Units for all other purposes. Highcrest has sole voting power and sole dispositive power with respect to 11,636,143 Depositary Units, representing approximately 10.04%of the Issuer's outstanding Depositary Units. Pursuant to Rule 13d-3(a) under the Exchange Act, each of Starfire and Mr. Icahn (by virtue of their relationships to Highcrest) may be deemed to indirectly beneficially own the Depositary Units which Highcrest owns. Each of Starfire and Mr. Icahn disclaims beneficial ownership of the Depositary Units for all other purposes. Icahn Management has sole voting power and sole dispositive power with respect to 4,169,487 Depositary Units, representing approximately 3.60%of the Issuer's outstanding Depositary Units. Pursuant to Rule 13d-3(a) under the Exchange Act, each of CCI Manager and Mr. Icahn (by virtue of their relationships to Icahn Management) may be deemed to indirectly beneficially own the Depositary Units which Icahn Management owns. Each of CCI Manager and Mr. Icahn disclaims beneficial ownership of the Depositary Units for all other purposes. Modal has sole voting power and sole dispositive power with respect to 687,908 Depositary Units, representing approximately 0.59%of the Issuer's outstanding Depositary Units. Pursuant to Rule 13d-3(a) under the Exchange Act, Mr. Icahn (by virtue of his relationship to Modal) may be deemed to indirectly beneficially own the Depositary Units which Modal owns. Mr. Icahn disclaims beneficial ownership of the Depositary Units for all other purposes. Thornwood has sole voting power and sole dispositive power with respect to 5,160,259 Depositary Units, representing approximately 4.45%of the Issuer's outstanding Depositary Units. Pursuant to Rule 13d-3(a) under the Exchange Act, each of Barberry and Mr. Icahn (by virtue of their relationships to Thornwood) may be deemed to indirectly beneficially own the Depositary Units which Thornwood owns. Each of Barberry and Mr. Icahn disclaims beneficial ownership of the Depositary Units for all other purposes. SIGNATURES After reasonable inquiry and to the best of the knowledge and belief of each of the undersigned, each of the undersigned certifies that the information set forth in this statement on Schedule 13D concerning the depositary units representing limited partner interests in Icahn Enterprises L.P., a Delaware limited partnership, is true, complete and correct. Dated: December 13, 2013 BARBERRY CORP. By: /s/ Edward E. Mattner Name: Edward E. Mattner Title: Authorized Signatory CABOOSE HOLDING LLC By: /s/ Keith Cozza Name: Keith Cozza Title: Treasurer CCI MANAGER LLC By: /s/ Edward E. Mattner Name: Edward E. Mattner Title: Authorized Signatory CCI OFFSHORE LLC By: Barberry Corp., its sole member By: /s/ Edward E. Mattner Name: Edward E. Mattner Title: Authorized Signatory CCI ONSHORE LLC By: High Coast Limited Partnership, its sole member By: Little Meadow Corp., its general partner By: /s/ Edward E. Mattner Name: Edward E. Mattner Title: Authorized Signatory GASCON PARTNERS By: Little Meadow Corp. Its: Managing General Partner By: /s/ Edward E. Mattner Name: Edward E. Mattner Title: Authorized Signatory HIGH COAST LIMITED PARTNERSHIP By: Little Meadow Corp. Its: General Partner By: /s/ Edward E. Mattner Name: Edward E. Mattner Title: Authorized Signatory HIGHCREST INVESTORS CORP. By: /s/ Keith Cozza Name: Keith Cozza Title: Vice President ICAHN MANAGEMENT LP By: /s/ Edward E. Mattner Name: Edward E. Mattner Title: Authorized Signatory LITTLE MEADOW CORP. By: /s/ Edward E. Mattner Name: Edward E. Mattner Title: Authorized Signatory MODAL LLC By: /s/ Edward E. Mattner Name: Edward E. Mattner Title: Vice President STARFIRE HOLDING CORPORATION By: /s/ Keith Cozza Name: Keith Cozza Title: Authorized Signatory THORNWOOD ASSOCIATES LIMITED PARTNERSHIP By: Barberry Corp., its general partner By: /s/ Edward E. Mattner Name: Edward E. Mattner Title: Authorized Signatory /s/ Carl C. Icahn CARL C. ICAHN [Signature Page for Amendment No. 36 to Icahn Enterprises Schedule 13D]
